DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-18, 20, 35-36
Withdrawn claims: 				None
Previously cancelled claims: 		19, 21-34
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-18, 20, 35-36
Currently rejected claims:			1-18, 20, 35-36
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 13 is objected to because it needs a period at the end of it.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 8-9, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least two amino acids" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 recite “increased sweetness threshold potency compared to the reference protein”; however, it is unclear if the phrase means that the sweetness potency is increased or if the sweetness threshold is increased as the present specification describes “sweetness potency” as being a sugar-like flavor (page 30, paragraph 1) and sweetness threshold as being the “lowest concentration at which the taster recognized the sample as sweet” (page 42, paragraph 3).  Therefore, the claim is indefinite.  For the purpose of this examination, the claims will be interpreted as meaning the modified protein has an increased sweetness potency compared with the reference protein.
Claim 15 recites that the modified protein has “at least three amino acid substitutions at residues E2, E23 and Y65 of SEQ ID NO:5”.  However, it is unclear as to how more than three amino acid substitutions would occur if the claim recites only three residues for the substitutions; therefore, the claim is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 10-14, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (Zheng et al., “Expression, purification and characterization of a novel double- sites mutant of the single-chain sweet-tasting protein monellin (MNEI) with both improved sweetness and stability”, 2017, Protein Expression and Purification; IDS citation).
Regarding claim 1, Zheng teaches modified proteins comprising an amino acid sequence that has two amino acid replacements (corresponding to double-sites mutants) from a reference protein (corresponding to single-chain monellin (MNEI)), wherein the modified proteins have an improved sweetness and thermal stability (Abstract).
Regarding claim 2, Zheng teaches the invention as described above in claim 1, including the modified protein comprises two amino acids replacements from the reference protein (Abstract).
Regarding claims 4 and 5, Zheng teaches the invention as described above in claim 1, including the modified proteins comprising an amino acid sequence having an identity with the reference protein that falls within the claimed range (corresponding to the substitution of two out the 96 amino acids in the reference protein to produce the modified protein) (Abstract). 
Regarding claim 7, Zheng teaches the invention as described above in claim 1, including the food-related property is sweetness potency (corresponding to an increase in sweetness) (Abstract).
Regarding claim 8, Zheng teaches the invention as described above in claim 1, including the modified protein having a 3-fold increase in sweetness compared with the reference protein (Abstract).
Regarding claim 10, Zheng teaches the invention as described above in claim 1, including the modified protein has increased thermal stability compared with the reference protein (Abstract).
Regarding claim 11, Zheng teaches the invention as described above in claim 1, including the modified protein has increased thermal stability compared with the reference protein (Abstract).
Regarding claim 12, Zheng teaches the invention as described above in claim 1, including the reference protein is MNEI (Abstract).
Regarding claim 13, Zheng teaches the invention as described above in claim 1, including the reference protein is SEQ ID NO:5 (corresponding to MNEI) (Abstract).
Regarding claim 14, Zheng teaches the invention as described above in claim 1, including the reference protein is SEQ ID NO:5 (corresponding to MNEI) (Abstract).
Regarding claims 35 and 36, Zheng teaches the invention as described above in claim 12, including the reference protein is MNEI (Abstract).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (Zheng et al., “Expression, purification and characterization of a novel double- sites mutant of the single-chain sweet-tasting protein monellin (MNEI) with both improved sweetness and stability”, 2017, Protein Expression and Purification; IDS citation) as applied to claim 1 above, and evidenced by Leone (Leone et al., “Sweeter and stronger: enhancing sweetness and stability of the single chain monellin MNEI through molecular design, 2016, Scientific Reports; IDS citation).
Regarding claim 3, Zheng teaches the invention as described above in claim 1, including the modified protein is an E23A/Y65R mutant (Abstract).  Since E23 is located in the core of the reference protein (Zheng, page 6, paragraph 2) and Y65 is located on the surface of the reference protein as evidenced by Leone (page 5, paragraph 1), Zheng teaches the amino acid replacements are located on the surface and the core of the reference protein as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 9, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Zheng et al., “Expression, purification and characterization of a novel double- sites mutant of the single-chain sweet-tasting protein monellin (MNEI) with both improved sweetness and stability”, 2017, Protein Expression and Purification; IDS citation) as applied to claim 1 above.
Regarding claims 6 and 20, Zheng teaches the invention as described above in claim 1, but it does not teach that the modified protein has an energy measured in Rosetta Energy Unit (REU) within the claimed range.  However, claim 1 is so broad as to encompass any protein modified by any number of amino acid replacement as long as the modified protein improves any food-related property to any degree compared to the reference protein.  The broadness of the claim allows for the modified protein to have a wide range of energy as measured in REU, including those that overlap the claimed range.  Furthermore, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such energy measured in REU does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 9, Zheng teaches the invention as described above in claim 1, including an E2 mutant of MNEI leading to a more than 3-fold increase in sweetness than the reference protein and a Y65 mutant leading to a 2-fold increase in sweetness than the reference protein (page 2, paragraph 3).  Zheng also teaches that the E2 residue is critical in the sweetness of the protein and that the combination of additional mutant sites with E2 further increases the sweetness of the protein (page 5, paragraphs 1 and 4).  Therefore, although Zheng does not disclose a modified protein having at least a six-fold increase in sweetness potency, it would have been obvious for a person of ordinary skill in the art to have combined additional mutations with a mutation at the E2 residue in order to increase the sweetness potency of the modified protein, thereby resulting in modified proteins with a sweetness potency that overlaps the claimed range.  
Regarding claim 15, Zheng teaches the invention as described above in claim 1, including the amino acid sequence denoted by SEQ ID NO:5 (corresponding to MNEI) having two amino acid substitutions at residues E2 and E23 or E2 and Y65 of SEQ ID NO:5 wherein the modified protein has an improved sweetness potency compared to SEQ ID NO:5 (Abstract).  Although Zheng does not teach the modified protein to have three amino acid substitutions at E2, E23, and Y65 simultaneously, Zheng does teach that the E2 residue is critical in the sweetness of the protein and that the combination of mutations at these additional residues with the mutation at the E2 residue further increases the sweetness of the protein (page 5, paragraphs 1 and 4).  Therefore, although Zheng does not disclose a modified protein having at least three substitutions at residues E2, E23, and Y65 simultaneously, it would have been obvious for a person of ordinary skill in the art to have produced a modified protein having such features in order to further increase the sweetness potency of the modified protein, thereby rendering the claim obvious.
Regarding claim 16, Zheng teaches the invention as described above in claim 15, including the modified protein having an amino acid substitution selected from the group consisting of E2N, E23Q, and Y65R (page 5, paragraph 4- page 6, paragraph 2).    
Regarding claim 17, Zheng teaches the invention as described above in claim 15, including the modified protein having an amino acid substitution selected from the group consisting of E2N, E23A, and Y65R (page 5, paragraph 4- page 6, paragraph 1).
Regarding claim 18, Zheng teaches the invention as described above in claim 1, including the amino acid sequence denoted by SEQ ID NO:5 (corresponding to MNEI) having two amino acid substitutions at residues E2 and E23 or E2 and Y65 of SEQ ID NO:5 wherein the E2N/E23A and E2N/Y65R mutants have an improved sweetness potency and thermal stability compared to SEQ ID NO:5 (Abstract).  Although Zheng does not teach the modified protein to have E2N, E23A, and Y65R mutations simultaneously to form SEQ ID NO: 17, Zheng does teach that the E2 residue is critical in the sweetness of the protein and that the combination of mutations at these additional residues with the mutation at the E2 residue further increases the sweetness of the protein (page 5, paragraphs 1 and 4).  Therefore, although Zheng does not disclose a modified protein denoted by SEQ ID NO:17, it would have been obvious for a person of ordinary skill in the art to have produced such a modified protein in order to further increase the sweetness potency and thermal stability of the modified protein, thereby rendering the claim obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791